Thomas, J.
This is a petition for a certiorari, to quash the proceedings of the county commissioners in the location and establishment of a highway from Andover to Lawrence. The averment is, that the location of the way is fatally defective, that it is an impossible way. The defect alleged is the omission of a portion of the line, the dropping of a link of the chain, so that there is no continuous route between the termini prayed for.
1. The first question is, Is the location so defective? Taking the description in the location only, without reference to the survey and plan upon which it is based, and the defect is obvious. But taking the whole record together, the description, and the plan and survey which is referred to and made part of it, and the defect is supplied, the break in the line is filled. And no rule of construction is more familiar, than that if a deed or location of lands or way refers to a plan or map, such plan or map constitutes a substantive part of the description. Upon comparison of the written location and the survey, it is seen at once that the first fails to describe a section of the line, distinctly drawn, with courses and distances, upon the second. There is no real conflict between the two, but the one supplies an omission of the other.
2. Upon the petition of the city of Lawrence, the written description of the location was amended by the county commissioners, by adding the description of the omitted section of line, in conformity to the plan and survey.
We have no doubt of the authority of the county commissioners to make this amendment, or of the propriety of their so doing. They have the same control of their records as this court of its own. The amendment was made to remove a defect obvious upon the face of the record. It was made in conformity to the truth, and upon written documents, upon the files of the court and making part of its records.

Petition dismissed.